1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE RUBY,                                     )   Case No.: 1:18-cv-00200-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING PLAINTIFF TO FILE AN
13          v.                                           OPPOSITION OR STATEMENT OF NON-
                                                     )
                                                     )   OPPOSITION TO DEFENDANT’S MOTION TO
14   WARDEN A. MATEVOVSIAN,                              DISMISS RE-SERVED ON APRIL 3, 2019
                                                     )
15                  Defendant.                       )
                                                     )   [ECF Nos. 25, 29]
16                                                   )

17          Plaintiff Steve Ruby is proceeding pro se and in forma pauperis in this action filed under the

18   Federal Tort Claims Act (FTCA), 28 U.S.C. § 2674.

19          On February 8, 2019, Defendant filed a motion to dismiss. On March 25, 2019, Defendant

20   filed a reply noting the Plaintiff failed to file a timely opposition and the motion was deemed

21   submitted for review pursuant to Local Rule 230(l).

22          On April 3, 2019, Plaintiff filed a notice indicating that he never received Defendant’s motion

23   to dismiss and only became aware of it by the filing of Defendant’s reply. Plaintiff requests a copy of

24   the motion to dismiss be re-served.

25          On this same date, Defendant filed a certificate of service indicating that an additional copy of

26   the motion to dismiss, memorandum of points and authorities, declaration of Joshua Brown,
27   declaration of Gerald Del Re, and the appendix were re-served on Plaintiff at his address of record.

28

                                                         1
1             Based on the re-serve of the motion to dismiss and accompanying documents, it is HEREBY

2    ORDERED that:

3             1.       Plaintiff shall file an opposition or statement of non-opposition within thirty (30) days

4                      from the date of service of this order;

5             2.       Within seven (7) days of the filing of an opposition or statement of non-opposition,

6                      Defendant may file a reply; and

7             3.       If Plaintiff fails to timely comply with this order, the motion to dismiss be deemed

8                      submitted for review.

9
10   IT IS SO ORDERED.

11   Dated:        April 3, 2019
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
